Citation Nr: 0817799	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in December 2007.  A transcript of that 
hearing is of record.

Although the December 2004 rating decision, December 2005 
Statement of the Case and subsequent Supplemental Statement 
of the Case reflect that the RO addressed the threshold 
matter of new and material evidence, the Board itself must 
make a determination as to whether evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Thus, the question as to whether the evidence 
before the Board is new and material will be discussed below.

In February 2008, the Board received additional evidence from 
the veteran.  This evidence has not been reviewed by the 
agency of original jurisdiction, but the veteran included a 
written waiver of this procedural right with the additional 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2007).  Appellate 
review may proceed.

The issues of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied by a 
May 1991 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for a seizure 
disorder has been received since the May 1991 rating 
decision.


CONCLUSIONS OF LAW

1.  The May 1991 rating decision, which denied entitlement to 
service connection for a seizure disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1991 rating decision denying service connection for a seizure 
disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for a seizure disorder was 
denied by the RO in a May 1991 rating decision because there 
was no evidence of diagnosis or treatment for this condition 
in the veteran's service medical records or within the one 
year presumptive period following service.  The veteran was 
informed of the May 1991 rating decision in June 1991 and he 
did not file a notice of disagreement to initiate an appeal.  
Under the circumstances, the Board finds that the May 1991 
rating decision became final.  38 U.S.C.A. § 7105(c).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  A request to reopen the veteran's claim was received 
in May 2004.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Since the May 1991 rating decision, additional evidence has 
been associated with the claims file.  The additional 
evidence includes a February 2008 statement from the 
veteran's treating physician, VA treatment reports, records 
from the Social Security Administration, as well as the 
veteran's December 2007 hearing testimony and written 
communications from the veteran, his family, and friends.  
Significantly, the February 2008 statement from the veteran's 
treating physician includes the opinion that the veteran's 
seizures are at least as likely as not related to head trauma 
in service.  

The Board finds that the February 2008 statement from the 
veteran's treating physician is new and material.  Such 
medical evidence is not redundant of evidence already in the 
record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished fact of whether the veteran's seizure disorder 
is related to his period of active duty service, which is 
necessary to substantiate the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for a seizure disorder is reopened.  38 U.S.C.A. 
§ 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Since this decision is favorable to the portion of the 
veteran's claim alleging that he has submitted new and 
material evidence, no further discussion is required as to 
the duties to notify the veteran that new and material 
evidence is required or to assist the veteran to obtain such 
evidence.  


ORDER

The claim for entitlement to service connection for a seizure 
disorder is reopened; the appeal is granted to this extent 
only, subject to the directions set forth in the Remand 
section of this decision.


REMAND

Although the veteran's claim of entitlement to service 
connection for a seizure disorder has been reopened; before 
addressing the merits of this claim, the Board finds that 
additional development is required.

As noted above, the evidence of record includes a February 
2008 statement from the veteran's treating physician which 
concludes that the veteran's seizures are at least as likely 
as not related to head trauma in service.  However, this 
medical statement does not reflect consideration of the 
veteran's claims file, to include his service medical 
records.  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's current 
seizure disorder based on a review of his claims file, to 
include his service medical records, is necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED as follows:

1.  Afford the veteran an opportunity to 
obtain clinical records from each of the 
physicians who treated the veteran from 
1973 to 1989, referenced in the December 
2007 videoconference transcript, pages 4 
and 7-9, and an opportunity to obtain any 
other evidence as to symptoms or 
treatment during that period, to include 
pharmacy records, examinations for 
employment or insurance purposes, records 
of medical insurance, payment for medical 
expenses, or the like.  

2.  Schedule the veteran for a VA 
examination by the appropriate specialist 
in order to ascertain the etiology of the 
veteran's seizure disorder.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the examiner 
should indicate that the file has been 
reviewed in the report of examination.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's seizure disorder is 
causally or etiologically related to his 
period of active duty service or to any 
incident of such service, to include an 
alleged head injury.  The medical 
rationale for any opinion given should be 
provided, citing the objective medical 
findings leading to the conclusion.  If 
the requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


